 Case 2:17-cv-08220-DMG-SK Document 119 Filed 03/25/20 Page 1 of 3 Page ID #:2814



 1   LAW OFFICE OF BRIAN NOMI
     Brian Nomi, Esq. (CBN: 203059)
 2   Local Counsel
     215 E Daily Dr, Ste 28
 3   Camarillo, CA 93010
     Phone: 805-444-5960
 4   Fax: 805-357-5333
     Email: briannomi@yahoo.com
 5
     AYALA LAW, P.A.
 6   Eduardo A. Maura, Esq. (FBN: 91303)
     Pro Hac Vice Counsel [D.E. 11]
 7   1390 Brickell Ave, Ste 335
     Miami, FL 33131
 8   Phone: 305-570-2208
     Fax: 305-503-7206
 9   Email: eayala@ayalalawpa.com
10   Attorneys for Agrícola Cuyuma SA and
     Corporación Agrícola Viñasol SAC
11
12                         UNITED STATES DISTRICT COURT
13
                          CENTRAL DISTRICT OF CALIFORNIA

14
       Agrícola Cuyuma SA, and                      Case No. 2:17-cv-08220-DMG-SK
15     Corporación Agrícola Viñasol SAC,
                                                    PLAINTIFFS’ NOTICE OF
16                        Plaintiﬀs,                WITHDRAWAL OF MOTION FOR
                                                    LEAVE TO FILE REPLY
17     v.                                           MEMORANDUM IN SUPPORT OF
                                                    MOTION IN LIMINE # 1
18     Corona Seeds, Inc., and
       Crites Seed, Inc.,                           Judge: Hon. Dolly M. Gee
19
                          Defendants.               Date: TBD
20                                                  Time: TBD
                                                    Courtroom: 8C
21
                                                    Trial Date: TBD
22
23          PLEASE TAKE NOTICE THAT Plaintiﬀs Agrícola Cuyuma SA and Corporación
24   Agrícola Viñasol SAC, through their attorneys, are withdrawing their Motion for Leave
25   to File Reply Memorandum in Support of Motion in Limine #1 due to undersigned’s
26   error in lodging said motion (as a Reply) in the CM/ECF portal.
27   Dated: March 25, 2020
28                                               Respectfully submitted,
                                                1
             PLAINTIFFS’ REQUEST FOR LEAVE TO FILE REPLY MEMORANDUM IN SUPPORT OF
                                       MOTION IN LIMINE # 1
 Case 2:17-cv-08220-DMG-SK Document 119 Filed 03/25/20 Page 2 of 3 Page ID #:2815



 1                                                By: s/Eduardo A. Maura
 2
                                                  Eduardo A. Maura
                                                  Florida Bar No. 91303
 3                                                Ayala Law, P.A.
 4                                                1390 Brickell Ave, Ste 335
                                                  Miami, FL 33131
 5                                                Phone: 305-570-2208
 6                                                Fax: 305-503-7206
                                                  Email: eayala@ayalalawpa.com
 7                                                Attorney for Plaintiﬀs Agrícola Cuyuma SA
 8                                                & Corporación Agrícola Viñasol SAC

 9
                                  CERTIFICATE OF SERVICE
10
           I hereby certify that a true and correct copy of the foregoing was ﬁled on March
11
     25, 2020 with the Clerk of the Court using the CM/ECF Oﬃcial Court Electronic
12
     Document Filing System which will serve it on all counsel or parties of record listed on
13
     the attached Service List.
14
                                                  s/Eduardo A. Maura
15                                                Eduardo A. Maura
16
                                         SERVICE LIST
17
     Agrícola Cuyuma SA, et al. v. Corona Seeds, Inc., et al.
18   U.S. District Court for the Central District of California: 2:17-cv-08220-DMG-SK
19
20     Bruce Alan Finck, Esq.                        Counsel for Defendant Corona Seeds,
       Benton, Orr, Duval & Buckingham               Inc.
21     39 North California Street
22     Ventura, California 93001
       Phone: 800-350-8921 or 805-648511
23     Fax: 805-648-7218
24     Email: bﬁnck@bentonorr.com
25
       Peter C.L. Chen, Esq.                         Counsel for Defendant Corona Seeds,
26     Horton Oberrecht Kirkpatrick & Martha         Inc.
       2 Park Plaza, #440
27
       Irvine, CA 92604
28     Phone: 949-251-5100
                                                 2
             PLAINTIFFS’ REQUEST FOR LEAVE TO FILE REPLY MEMORANDUM IN SUPPORT OF
                                       MOTION IN LIMINE # 1
 Case 2:17-cv-08220-DMG-SK Document 119 Filed 03/25/20 Page 3 of 3 Page ID #:2816



 1   Fax: 949-251-5104
 2   Email: pchen@hortonﬁrm.com

 3
 4
     Dale Dorfmeier, Esq.                      Counsel for Defendant Crites Seed, Inc.
 5   6051 N. Fresno St., Ste. 110
 6   Fresno, CA 93710
     Phone: 559-498-6522
 7   Fax: 559-498-6516
 8   Email: ddorfmeier@pdmlegal.com
 9   Rick Haruthunian Esq.                     Counsel for Defendant Crites Seed, Inc.
10   Lisa Taylor, Esq.
     101 W. Broadway, Suite 2000
11   San Diego, CA 92101
12   Phone: 614-544-7210
     Email: rharuthunian@grsm.com
13
     Email: ltaylor@grsm.com
14   Brian Nomi, Esq.                          Local Co-Counsel for Plaintiﬀs
15   Law Oﬃce of Brian Nomi
     215 E. Daily Drive, Suite 28
16   Camarillo, CA 93010
17   Phone: 805-444-5960
     Fax: 805-357-3333
18   Email: briannomi@yahoo.com
19
20
21
22
23
24
25
26
27
28
                                           3
          PLAINTIFFS’ REQUEST FOR LEAVE TO FILE REPLY MEMORANDUM IN SUPPORT OF
                                    MOTION IN LIMINE # 1
